COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                     CLERK OF THE
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200                         COURT
MARIALYN BARNARD                    SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                WWW.TXCOURTS.GOV/4THCOA.ASPX                        ELEPHONE
PATRICIA O. ALVAREZ                                                                  (210) 335-2635
LUZ ELENA D. CHAPA
IRENE RIOS                                                                          FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762
                                        October 29, 2018

           Sam C. Bashara                                  Thomas G. Keyser
           Bashara & Schwartz, P.C.                        300 Convent, Ste. 2500
           111 Soledad, Street, Suite 1800                 San Antonio, TX 78205
           San Antonio, TX 78205                           * DELIVERED VIA E-MAIL *
           * DELIVERED VIA E-MAIL *

           Mark R. Murphy
           Davis & Santos, P.C.
           719 South Flores Street
           San Antonio, TX 78204
           * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-17-00575-CV
               Trial Court Case Number:      2017-CI-13681
               Style: In the Interest of V.M.T., a Child


                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court

                                                            _____________________________
                                                             Rosa Gonzalez
                                                             Deputy Clerk, Ext. 53855


        cc: Julian N. Schwartz (DELIVERED VIA E-MAIL)
        Taylor Beaver (DELIVERED VIA E-MAIL)